Execution Version

 

TERMINATION OF VOTING AGREEMENT

 

This TERMINATION OF VOTING AGREEMENT (the "Termination") is entered into as of
August 18, 2014, by and among DOUBLE BLACK DIAMOND OFFSHORE LTD., a Cayman
Islands exempted company, BLACK DIAMOND OFFSHORE LTD, a Cayman Islands exempted
company, DOUBLE BLACK DIAMOND, L.P., a Delaware limited partnership
(collectively, the “Investor”), and SWK HOLDINGS CORPORATION, a Delaware
corporation (the “Company” and, together with the Investor, the “Parties” and,
each individually, a “Party”).

 

RECITALS

 

 

WHEREAS, the Company and the Investor are party to that certain Voting Agreement
dated as of September 6, 2013 (the "Voting Agreement"); and

 

WHEREAS, the Company and the Investor desire to terminate the Voting Agreement.

 

 

AGREEMENT

 

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

      1.      Termination. Effective immediately, the Voting Agreement shall be
terminated and be of no force and effect, and no party thereunder shall have any
further obligation or liability pursuant thereto.

 

      2.      Governing Law; Submission to Process. This Termination shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to any choice or conflict of law provision
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Each Party hereby irrevocably (a) submits itself to the non-exclusive
jurisdiction of the state and federal courts sitting in Dallas County, Texas,
(b) agrees and consents that service of process may be made upon it in any legal
proceeding relating to the Termination by any means allowed under Delaware or
federal law, and (c) waives any objection that it may now or hereafter have to
the venue of any such proceeding being in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.

 



 

 

      3.       Counterparts; Fax. This Termination may be separately executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Termination. This Termination may be validly executed and delivered
in counterparts exchanged via facsimile, electronic mail in portable document
format (.pdf) or other electronic transmission, each of which counterparts shall
be deemed originals for all purposes

 

[SIGNATURE PAGE FOLLOWS]

 

 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Termination to be executed
and delivered as of the date first written above.

 



  SWK HOLDINGS CORPORATION               By: /s/ Brett Pope   Name: Brett Pope  
Title: Chief Executive Officer               DOUBLE BLACK DIAMOND OFFSHORE LTD.
        BLACK DIAMOND OFFSHORE LTD.         DOUBLE BLACK DIAMOND, L.P.        
By: Carlson Capital, L.P., its investment manager               By: /s/
Christopher W. Haga   Name: Christopher W. Haga   Title: Portfolio Manager



 

Signature page to Termination of Voting Agreement



 

 



